                            UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF ARIZONA

 In re:                                         Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          STIPULATED ORDER EXTENDING
                Debtor.                   DEADLINE FOR DEBTOR TO RESPOND TO
                                          THE GOODYEAR TIRE & RUBBER
                                          COMPANY’S MOTION FOR RELIEF FROM
                                          AUTOMATIC STAY


          Upon consideration of the agreement as provided herein by and among the Bob

 Bondurant School of High Performance Driving, Inc., the debtor and debtor in possession

 (“Debtor”) and The Goodyear Tire & Rubber Company (“Goodyear” and with the Debtor, the

 “Parties”), and as indicated by the Parties’ respective counsel’s signatures herein, the Parties

 have agreed to extend the deadline for Debtor to respond to Goodyear’s Motion for Relief from

 Automatic Stay [ECF No. 94] (“Motion”) to January 7, 2019, on the condition that neither the

 Debtor nor Goodyear shall be entitled to any rights or required to perform any obligations

 under the Goodyear Sponsorship Agreement or the Trademark License Agreement (together,

 the “Agreements”), while resolution of the Motion remains pending. Wherefore, pursuant to

 the Parties’ agreement herein and good cause appearing,

          IT IS HEREBY ORDERED that:

                1. The deadline for Debtor to respond to Goodyear’s Motion shall be extended to
 January 7, 2019.


 {00145192 2}
Case 2:18-bk-12041-BKM           Doc 108 Filed 12/31/18 Entered 12/31/18 12:05:52            Desc
                                  Main Document    Page 1 of 2
                2. Neither the Debtor nor Goodyear is entitled to any rights or required to perform

 any obligations under the Agreements while resolution of the Motion remains pending. The

 foregoing rights include, without limitation, the Debtor’s right to order tires under the Goodyear

 Sponsorship Agreement or to authorize third party manufacturers the right to use Goodyear’s

 trademarks under the Trademark License Agreement.

                3. Except as specifically stated herein, the Parties do not waive, and specifically

 reserve, any rights that they may have with respect to the Agreements.

                                 DATED AND SIGNED ABOVE.




 APPROVED AS TO FORM AND CONTENT:

 ALLEN BARNES & JONES, PLC                               PARKER SCHWARTZ, PLLC


 /s/ HLB #19669                                          /s/ Jared G. Parker (with permission)
 Hilary L. Barnes                                        Jared G. Parker
 Philip J. Giles                                         7310 North 16th Street, Suite 330
 1850 N. Central Avenue, Suite 1150                      Phoenix, Arizona 85020
 Phoenix, Arizona 85004                                  Attorney for Goodyear
 Attorneys for the Debtor




 {00145192 2}                               -2-
Case 2:18-bk-12041-BKM            Doc 108 Filed 12/31/18 Entered 12/31/18 12:05:52               Desc
                                   Main Document    Page 2 of 2
